Title: To Benjamin Franklin from Matthew Ridley, 4 March 1779
From: Ridley, Matthew
To: Franklin, Benjamin


Honorable Sir
Nantes March the 4th: 1779
Being much taken up with preparations for my departure to America has prevented me makeing you my congratulations, earlier, on your appointment as sole Commissioner from the United States of America, to the Court of Versailles— Tho’ late, I trust you will not think me less sincere.— My Wishes are, that you may long live to enjoy your appointment; that you may live to see Peace, restored, and our Independance acknowledged by all Nations; and that after accumulated Honors in the service of our Country, the Evening of your days, if your desire, may be closed in the Land of America, destined I hope to be the retreat of the Virtuous & Free— I am with respect Honorable Sir Your most Obedient and most humble Servant
Matt: Ridley
 
Addressed: His Excellency Benjn. Franklin Esq. / Plenipotentiary from the United / of America to the Court of Versailles / at Passy / près de Paris
Notation: Math Ridley Nantes march the 4e. 1779.
